Name: Council Decision (CFSP) 2016/411 of 18 March 2016 amending Decision 2011/172/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt
 Type: Decision
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: 2016-03-19

 19.3.2016 EN Official Journal of the European Union L 74/40 COUNCIL DECISION (CFSP) 2016/411 of 18 March 2016 amending Decision 2011/172/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 March 2011, the Council adopted Decision 2011/172/CFSP (1) concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt. (2) On the basis of a review of Decision 2011/172/CFSP, the restrictive measures should be renewed until 22 March 2017. (3) Decision 2011/172/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2011/172/CFSP, the second paragraph is replaced by the following: This Decision shall apply until 22 March 2017.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 March 2016. For the Council The President A.G. KOENDERS (1) Council Decision 2011/172/CFSP of 21 March 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt (OJ L 76, 22.3.2011, p. 63).